Citation Nr: 1213511	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred at Lee Memorial Hospital and Tampa General Hospital from April 22, 2005 to June 28, 2005.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the VAMC in Bay Pines, Florida, that determined the Veteran was not entitled to payment or reimbursement for the cost of private medical expenses for the April 22, 2005 to June 28, 2005 time period.

The Board previously remanded this case in September 2007, December 2008, September 2009 and May 2010.  It returns now for appellate consideration.

The Board apologizes for the delay in the adjudication of this case.

The Veteran testified before the undersigned in February 2008.  A transcript is of record.  Following issuance of the August 2010 Supplemental Statement of the Case, the Veteran requested another hearing before the Board in an August 2010 VA Form 9.  A new hearing will be provided only when an official transcript has been lost or destroyed or a failure of the recording equipment at a hearing occurred.  See 38 C.F.R. § 20.717(a) (2011).  As the February 2008 hearing transcript is of record, no basis exists to afford the Veteran another hearing before the Board.  The Veteran's motion for a new hearing is denied.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not receiving care for a service-connected disability, a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a rehabilitation program.

2.  The Veteran could have been safely discharged or transferred to a VA or other Federal facility as of April 21, 2005.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility between April 22 and June 28, 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was involved in a motorcycle/automobile collision on April 15, 2005.  He was transported to the trauma center at Lee Memorial Hospital for emergent care.  The Veteran was determined to be stable for transfer to a rehabilitation bed on April 21, 2005.  The Veteran was transferred for pelvis fixation surgery on May 5, 2005, at the Tampa General Hospital.  He returned to Lee Memorial on May 8, 2005 for complications preventing the surgery.  The Veteran remained hospitalized until June 28, 2005.  The VAMC granted reimbursement for the treatment through April 21, 2005.  The Veteran seeks reimbursement for the remaining period.  

For the reasons that follow, the Board finds that the Veteran was not receiving care for a service-connected disability, a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, was not participating in a rehabilitation program and could have been safely transferred to VA for care on April 22, 2005.  The Board concludes that further reimbursement for unauthorized medical expenses is not warranted.

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.

The Veteran is presently service-connected for digital nerve paralysis with residuals of surgery of the right index finger, rated as 10 percent disabling.  The evidence does not show, and the Veteran does not allege, that the care provided was not for a condition held to be associated with or aggravating the service-connected right index finger disability.  The Veteran has at no time been in receipt of a total disability rating for his service-connected disability.  The Veteran does not allege, and the record does not show, that he was in a rehabilitation program in April, May or June 2005.  Thus, the first element for reimbursement under 38 C.F.R. § 17.120 is not met.  VA may not pay unauthorized medical expenses incurred at a private facility between April 22 and June 28, 2005.  See Zimick.  Simply stated, the accident in question has nothing to do with the Veteran's service, VA, or his service connected disability.

The Board notes that the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  

This provision of the law is highly limited.  To be eligible for reimbursement under this law, all of the following conditions must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2011).  Since all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.

The Board notes that two changes in law occurred during the time this claim has been on appeal.  First, 38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123.  VA's implementing regulation made the amendments effective January 20, 2012.  See 76 Fed. Reg. 79,067 (Dec. 21, 2011).  This amendment appears to be inapplicable.  Second, 38 U.S.C.A. § 1725 was amended a second time, effective February 1, 2010.  Pub. L. No. 111-137, 123 Stat. 3495 (2010).  This amendment pertained to state mandated automobile reparations insurance provisions which are not in contest in this case.  The Board concludes that these changes in law are not applicable here and they will not be considered.  

The VAMC denied further reimbursement because the Veteran was found to be stable for transfer on April 21, 2005.  

The Veteran may be making an argument that he lacked capacity in April 21, 2005.  He has submitted June 2006, February 2009 and August 2010 Form 9s which indicate that he was under heavy sedation during the times of his transfer.  To the extent to which the Veteran may be making an argument that he was not stable due to his sedation, the Board notes that stability does not mean capacity.  The Veteran need not even be conscious to effect a transfer to a different institution.  The Board finds that the Veteran's statements are not relevant on this point.   

Furthermore, whether a patient had stabilized is inherently a medical question.  Stabilization requires an assessment of the patient's physical condition, likelihood of deterioration, capacity of particular interventions to maintain the patient's physical condition and the like.  Many of these considerations can only be properly evaluated by a medical professional.  The Veteran is not a medical professional and has not established any expertise in the field.  The Board concludes that the Veteran is a lay witness and, why his statements regarding the facts of what occurred to him have been considered, his statements are not competent on this critical question.  

The Board remanded this case in 2008, 2009 and 2010 for an adequate opinion regarding stability for transfer.  A July 2010 opinion explained that the physical findings regarding the Veteran's condition on April 21 and 22, 2005 and the attending nurse's note on that date established that the Veteran was medically stabilized.  The opinion explained that the Veteran could have been transferred to VA at that point.  As this opinion was based on a full description of the Veteran's condition at the time, and provides an opinion with a complete rationale, the Board finds that the Veteran could have been safely discharged or transferred to a VA or other Federal facility as of April 21, 2005.  The VAMC resolved reasonable doubt in favor of the Veteran and paid for care through April 21, 2005.  As such, the Veteran fails to establish criterion (d), discussed above.  See 38 C.F.R. § 17.1002.

The Veteran argues in his June 2006 Form 9 that he had notified his private physicians of the need to be transferred to VA and that he thought that he had been approved for private care because he was not transferred.  His February 2009 Form 9 indicates that he told the ambulance, helicopter and hospital staff that he was a disabled veteran and that he did not have insurance.  The Veteran contends that he was under heavy sedation and, as a widower, he had no one to ensure that he was being sent to hospitals where he could receive treatment at no cost to him.  The Veteran filed an August 2010 Form 9 in which he again stated that he was a widower and under heavy sedation during the time of transfers.  

While the Board is sympathetic to the Veteran's situation, the law does not provide for equitable relief in this situation.  The Board notes that the record shows that the VAMC was contacted regarding the Veteran's care on April 19; however, this contact was more than 72 hours after his admission and he was reimbursed for this period already.  The Veteran was not transferred to VA for rehabilitation, which is a nonemergent service.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board has no authority to disregard these requirements.  The Board is compelled to conclude that the Veteran's lack of anyone to look after his affairs and the heavy sedation are not relevant to the outcome of the case.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.  The Veteran was provided with a May 2006 notice letter, after initial adjudication of his claim.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in May 2006, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in August 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  All records identified by the Veteran have been obtained for the record.  

The Veteran was afforded a July 2010 medical review to obtain an opinion as to whether his condition had stabilized as of April 21, 2005.  This opinion was rendered by a medical professional following a thorough review of the claims file.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  In light of the above determination that the Veteran was stabilized for transfer and did not thereafter seek VA or other Federal care, there is no amount of notice or assistance that could alter the outcome of this case.  The Board concludes that any error in the duty to notify or assist is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case four times.  The Board remanded in September 2007 to provide the Veteran with an opportunity to testify before the Board with the benefit of a representative.  The Veteran did so in February 2008.  The December 2008, September 2009 and May 2010 remands were to obtain a medical opinion with rationale as to whether the Veteran had stabilized on April 21, 2005, such that the emergency had passed.  Following numerous inadequate opinions, a July 2010 opinion was satisfactory.  The Board finds that the RO complied substantially with December 2008, September 2009 and May 2010 remand instructions.  

Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.



ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred at Lee Memorial Hospital and Tampa General Hospital from April 22, 2005 to June 28, 2005 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


